setoTe

LODGE
RECEIVED

MAR 91 2021

Case 3:21-cv-05069-RAJ Document 8 Filed 03/01/21 Page TofeFiEn

 

 

/ 46 RUS OEIC
WESTERN DBR OF WASHINGS har oc

Ais
ce t — Fees itn Gri ginoe Yor Mt PPA Me
Fen puestn Tee Cherk£s DALICE SEry =

 

e Bea Brow

or 440(Rev. 06/12) knack in a Civil Action (Page 2)

 

YY Action No. Sy __ % bn
14 pl SGUATELAL. LASA Brew
a i min Me Kerkove shore

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, are any) oe Ee. @ / Oven. e- te b2 pL
was received by me on (date) fo, (SGI re Y 2 Gg f Lf 2 fe YA. (/ J to ¢fe-

ys dD eau VEL En Welep MA

 

Ot al served thé summonis on the individual at a)

~ L 7. ~t¢ Wid Api “ eS #f- Cay Lf DLE i TH (n (date)

é fe

or L
AAS. lin:
(© I left the summons “t the individual’s tesidence or usual place of abode with (name)

 

 

. . . e.
, a person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or

 

Cl I served the summons on (name of individuai) : - who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

CJ I returned the summons unexecuted because : or

 

Other (specify): / L — A AOE A (f- been AE Store fort Yew
Oho tan y fporeccte oo" Mh. Nacedecl praeeet
Aes i date travel ia é TS Pre rote Say Need

j QC . oy jue
f— Ne bf LEP) ‘

I declare under penalty of perjury that this information is true.

 

 

Date:
<— _ i Server's signature
( jo Printed name and title
{ f fe a lk Aa ea
/ Y
LY

Server’s address

Additional information regarding attempted service, etc:
ge 20f 6

~~

fr CLERK, UNITED STATES DISTRICT COURT \
UNITED STATES COURTHOUSE \
700 STEWART STREET, SUITE 2310
/ SEATTLE, WA 98101

~,

a

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300

Fea is, 7027")

Janet Chlentzos-Williams

4901 FAIRWOOD BLVD NE
TACOMA, WA 98422 men 168

if
/

SHISSEs iS cores HNdAUDhag fda gefuseg aby df fed yf Hfeansafafafilbanpegpaggly

Case 3:21-cv-05069-RAJ Document 8 Filed 03/01/21 Pa

 

 
' Case 3:21-cv-05069-RAJ Document 8 Filed 03/01/21 Page 3 of 6

AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

(1 J left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or
I returned the summons unexecuted because ; or
CO Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server’s signature

 

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 3:21-cv-05069-RAJ Document 8 Filed 03/01/21 Page 4 of 6
, Case 3:21-cv-05069-RAJ Document 7 Filed 02/18/21 Page 1 of 3

=

AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT

for the
Western District of Washington

Tanet Ch feos-Willian

Plaintif{(s)
Civil Action No.

SGuere Dae 3:2 l-CV-05 06,4-KAT

Bea Grow

Defendant(s)

we ee ee SE BOS

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
_ are. TA
SS [MhRKE! Slee Svi%tOe0o
Sar Franc)std, CA. $Y jo
A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Tanet Chie tZos~ W  LLinms
fio! Fair woo? BID VE AFT/b4
“T ALIMNA, WA.GS Grr

If you fail.to span judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion vith the court.

CLERK OF COURT

Signature of Clerk or C

‘TON

Date: _ February 18. 2021

 
Case 3:21-cv-05069-RAJ Document 8 Filed 03/01/21 Page 5 of 6
Case 3:21-cv-05069-RAJ Document 7 Filed 02/18/21 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Wester District of Washington
aT f . )
anet Chhteos-Willinn?
Plaintiff(s)
v. ; Civil Action No.

Pfu wre Tne 3) 2h-ev-05069-KAT

)

Defendant(s) )

SUMMONS IN A CIVIL ACT ION

To: (Defendant's name and address

Bea Grew
VA Fong tpCtaT

Seger. LUA. 992 92-7700
Oe lawsuit has been filed against you. ————_——_
Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you

are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.

P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:

sanet Chkntzes- W, Leinms
LE nooo bis WE RATES

7 AtLamaA, WA.GS YA?

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

GES DISTR.
BS am

CLERKOF COURT = /5/

fa
i,
—

5 ~ \

    
 

iy |
Date: _ February 18. 2021 _ - Mel byhtie \A
Signature of Clerkide:
Case 3:21-cv-05069-RAJ Document 8 Filed 03/01/21 Page 6 of 6

  

         

Mee w Toe yeh aime:
¥oe) Fair woo Blu» WEARLTIOS soy enna 4
TACE A, Lig FP ¥22. =

SEATTLE WA 980

CO eRK United Slaves
Uaited STATES Coorth
/7 13 JACI AUS Kolm
T Alama, Wh. 98 Yon 3208

ne, alias sting me, ome, yinly ay

e40e~sec0e9 bjt ayltagly nilyhe ale} AA lagaaral alibi!

————___ RECEIvep

USE
MAR 01 2021

TCO
CLERK US Dk
WESTERN OGTRICT OF Wi SEB econ

  

      

   
